DETAILED ACTION
This office action is in response to applicant’s communication of 6/30/2022.  Currently claims 1-8 are pending and rejected below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice (US 7,341,575 B2) in view of Drake (US 2010/0036319 A1).
Rice discloses a method for transferring a medicinal fluid into a drug delivery device (as described in columns 4-5) comprising: attaching onto the drug delivery device (figure 1)  in a sealed relationship a fluid transfer device (figure 2) containing the medicament to be transferred; conveying the medicament from the fluid transfer device into the drug delivery device wherein the medicament is conveyed from the fluid transfer device into the drug delivery device through a hypodermic needle (36) constituent of the drug delivery device; and thereafter terminating the sealed relationship between the fluid transfer device from the and the drug delivery device (note removal of device of figure 2 from the rest of the device).
Rice discloses the claimed invention except for “…the hypodermic needle of the drug delivery device delivers medicament”, and further a “… removable cap including an inlet exposed at an exterior of the apparatus when the apparatus is fully assembled…” .  Drake teaches that it is known to use “…the hypodermic needle of the drug delivery device delivers medicament”, and further a “… removable cap including an inlet exposed at an exterior of the apparatus when the apparatus is fully assembled…” as set forth in disclosure of hypodermic needle 20/110, cap 2, exposed inlet near 124 for one example to provide a means to penetrate that skin of a patent via a known conventional means for fluid delivery (hypodermic needle), and allow for fluid transfer while the needle is protected from inadvertent needle stick (transfer while cap remains covering protection).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus device, kit and method as taught by Rice with “…the hypodermic needle of the drug delivery device delivers medicament”, and further a “… removable cap including an inlet exposed at an exterior of the apparatus when the apparatus is fully assembled…” as taught by Drake, since such a modification would provide the apparatus device, kit and method with a hypodermic needle that delivers the medicament and a removable cap that has an inlet that is exposed for fluid transfer for providing a means to penetrate that skin of a patent via a known conventional means for fluid delivery (hypodermic needle), and allow for fluid transfer while the needle is protected from inadvertent needle stick (transfer while cap remains covering protection).
It is examiners position that although Rice appears to be a needleless or jetting style drug delivery device, a PHOSITA would know that using a conventional hypodermic needle as in the Drake reference is a known alternative to deliver medicament to a patient through the skin or other barrier.  Concerning the cap it is examiners position that the structure of Drake 2 does perform cap like functions and structures as it covers and protects the needle from certain exposures during operations.

Concerning claim 2 and where the drug delivery device further comprises an inlet; the method further comprising: plugging the inlet after the medicament is transferred into the drug delivery device and the fluid transfer device is removed from sealed connection with the drug delivery device (note the inlet near 62 and plug cap 212). 
Concerning claim 3 and the apparatus for injection of a liquid medicament, comprising: a housing (88); a drug containment chamber (60) disposed internally to the housing and providing a volume for storage of a liquid medicament; a Slideable piston (74) disposed proximal to the drug containment chamber; a spring (134/138) disposed within the housing, the spring configured to apply force upon the piston upon release of the spring; a releasable latch (note trigger of latch spring in assembly 148) configured to selectively release the spring; a removable cap (22 or 212) disposed about the housing and releasably connectable to the housing, the removable cap including an inlet; a hypodermic needle (36) including a first end in fluid communication with the drug containment chamber and a second end in fluid communication with the removable cap inlet; and the removable cap further providing a slideable and liquid-tight seal with the hypodermic needle (see figure 32).
Concerning claim 4 and a kit for preparing an apparatus for injection of a liquid medicament, the kit comprising: the apparatus (see disclosure of structures above) comprising: a housing (88); a drug containment chamber (60) disposed internally to the housing and providing a volume for storage of a liquid medicament; a Slideable piston (74) disposed proximal to the drug containment chamber; a spring (134/138) disposed within the housing, the spring configured to apply force upon the piston upon release of the spring; a releasable latch (note trigger of latch spring in assembly 148) configured to selectively release the spring; a removable cap (22 or 212) disposed about the housing and releasably connectable to the housing, the removable cap including an inlet; a hypodermic needle (36) including a first end in fluid communication with the drug containment chamber and a second end in fluid communication with the removable cap inlet; and the removable cap further providing a slideable and liquid-tight seal with the hypodermic needle; and a pre-filled syringe (202) holding a liquid medicament, wherein the pre-filled syringe is adapted to make a liquid-tight connection with the apparatus.  

Concerning claim 5 and the liquid-tight connection is accomplished by the mating of Luer tapers (note connection to 32 and 58 which examiner is considering a type of luer taper).
Concerning claim 6 and conveying the medicament further comprises actuating a plunger of the fluid transfer device to expel the medicament from the fluid transfer device and into the drug delivery device (note actuation of 28 piston or note figures 31-32).
Concerning claim 7 and conveying the medicament further comprises reducing an internal volume of the fluid transfer device to expel the medicament from the fluid transfer device and into the drug delivery device (note actuation of 28 piston or note figures 31-32).
Concerning claim 8 and attaching the fluid transfer device with the drug delivery device comprises mating a first Luer taper of the fluid transfer device with a second Luer taper of the drug delivery device (examiner is of the position that the connection of 32 with the delivery device comprises the connection of two tapers that examiner is considering a type of luer taper connection. 


    PNG
    media_image1.png
    437
    762
    media_image1.png
    Greyscale



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection provides that the Drake prior art reference  teachs the “hypodermic needle delivers medicament into the tissue site”, and “removable cap with inlet and exposed exterior).
As stated above, it is examiners position that although Rice appears to be a needleless or jetting style drug delivery device, a PHOSITA would know that using a conventional hypodermic needle as in the Drake reference is a known alternative to deliver medicament to a patient through the skin or other barrier.  Concerning the cap it is examiners position that the structure of Drake 2 does perform cap like functions and structures as it covers and protects the needle from certain exposures during operations.

It is recommended that applicant amend the claims to greater distinguish over the prior art of record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783